In the

      United States Court of Appeals
                          For the Seventh Circuit
                                ____________________ 
No. 13‐1480 
IN RE:   
        EQUIPMENT ACQUISITION RESOURCES, INC., Debtor. 
 
APPEAL OF: 
        UNITED STATES OF AMERICA 
                               ____________________ 

             Appeal from the United States District Court for the 
               Northern District of Illinois, Eastern Division. 
                No. 11 C 05045 — Edmond E. Chang, Judge. 
                                ____________________ 

    ARGUED DECEMBER 2, 2013 — DECIDED FEBRUARY 4, 2014 
                                ____________________ 

  Before  BAUER  and  FLAUM,  Circuit  Judges,  and  VAN 
BOKKELEN, District Judge. 
   FLAUM, Circuit Judge. This case concerns whether a bank‐
ruptcy  trustee  can  bring  an  action  under  §  544(b)(1)  of  the 
Bankruptcy  Code  to  recoup  a  debtor’s  federal  tax  payment. 
Section 544(b)(1) allows a trustee to step into the shoes of an 
actual creditor who could have avoided the transfer outside 

                                                     
     Of the Northern District of Indiana, sitting by designation.  
2                                                                   No. 13‐1480 

bankruptcy  using  a  state‐law  cause  of  action.  The  federal 
government’s  sovereign  immunity  prevents  creditors  from 
suing  the  IRS  using  state  law.  However,  another  section  of 
the  Bankruptcy  Code,  § 106(a)(1),  abrogates  the  govern‐
ment’s sovereign immunity “with respect to” § 544. 
    The trustee’s ability to recover federal tax payments thus 
hinges on the interplay between § 544 and § 106. The courts 
below, relying on § 106(a)(1), concluded that a debtor in pos‐
session could use § 544(b)(1) to bring an Illinois fraudulent‐
transfer  action  against  the  IRS.  But  we  find  that  § 106(a)(1) 
does  not  displace  the  actual‐creditor  requirement  in 
§ 544(b)(1).  Ordinarily,  a  creditor  cannot  bring  an  Illinois 
fraudulent‐transfer  claim  against  the  IRS;  therefore,  under 
§ 544(b)(1), neither can the debtor in possession. We reverse 
in favor of the United States. 
                                        I. Background 
     Equipment  Acquisition  Resources,  Inc.  (“EAR”),  an  Illi‐
nois  subchapter  S  corporation,  filed  for  Chapter  11  bank‐
ruptcy in October 2009. In the years before its petition, EAR 
made nine federal income tax payments to the IRS on behalf 
of  its  shareholders.  (Subchapter  S  corporations  do  not  pay 
taxes on corporate income; instead, the tax liability is passed 
through to the corporation’s shareholders.) EAR made eight 
of  these  payments  in  the  two  years  preceding  its  petition. 
The ninth payment was just outside this period. 
    Once in Chapter 11, EAR, acting as debtor in possession,1 
filed an adversary complaint against the United States seek‐

                                                      
     1  In  a  Chapter  11  bankruptcy,  the  debtor  in  possession  can  exercise 

most of the powers of a trustee. 11 U.S.C. § 1107(a). 
No. 13‐1480                                                          3 

ing to recover all nine payments as fraudulent transfers. EAR 
sought  to  recover  the  eight  most  recent  payments  under  11 
U.S.C.  § 548(a)(1),  which  provides  a  cause  of  action  for  the 
recovery of  transfers made within two years of the  filing. It 
sought  to  recover  the  ninth  under  11  U.S.C.  § 544(b),  the 
provision (described above) that enables a trustee to bring a 
state‐law fraudulent‐transfer action. Illinois, like most states, 
has adopted the Uniform Fraudulent Transfer Act, which has 
a  four‐year  statute  of  limitations.  740  Ill.  Comp.  Stat.  Ann. 
160/5(a)(2), 160/10. EAR asserted that the Bankruptcy Code’s 
abrogation  of  the  government’s  sovereign  immunity  “with 
respect  to”  both  §  548  and  §  544  precluded  the  IRS  from 
claiming immunity as a defense to either theory of recovery. 
See 11 U.S.C. § 106(a)(1). 
    The  parties  reached  a  settlement.  The  United  States 
agreed  to  disgorge  the  eight  payments  that  EAR  could  re‐
cover using § 548, but contested EAR’s ability to recover the 
ninth  payment  under  §  544(b).  Because  the  federal  govern‐
ment’s  sovereign  immunity  ordinarily  prevents  a  creditor 
from  bringing  an  Illinois  fraudulent‐transfer  action  against 
the IRS, the government argued, the ninth tax payment was 
not “voidable under applicable law by a creditor holding an 
unsecured  claim.”  Id.  §  544(b)(1).  The  parties  thus  agreed 
that the United States would disgorge the ninth payment on‐
ly if it could not prevail in its motion to dismiss the § 544(b) 
count in EAR’s complaint. 
   The  bankruptcy  court  rejected  the  government’s  theory. 
451  B.R.  454  (Bankr.  N.D.  Ill.  2011).  The  court  found  that 
§ 106(a)(1)  communicated  Congress’s  intent  to  abolish  the 
federal  government’s  immunity  from  suit  under  the  listed 
bankruptcy  causes  of  action,  including  §  544.  This  general 
4                                                        No. 13‐1480 

waiver, the court reasoned, showed that “Congress intended 
to  include  those  state  law  causes  of  action  available  under 
§ 544(b)(1).” Id. at 464. The court grounded its conclusion in 
“[t]he plain, unambiguous language of §  106,  the deliberate 
inclusion  of  §  544  in  §  106(a),  and  the  policy  consideration 
favoring recovery for the benefit of all creditors.” Id. 
    The United States appealed to the district court, which af‐
firmed.  485  B.R.  586  (N.D.  Ill.  2013).  The  district  court 
framed  the  dispute  as  “whether    § 544(b),  which  explicitly 
limits  a  trustee’s  ability  to  avoid  a  transfer,  overrides 
§ 106(a)’s  abrogation  of  sovereign  immunity.”  Id.  at  592.  It 
agreed  with  the  bankruptcy  court  that  § 106’s  “complete 
abolishment”  of  the  government’s  sovereign  immunity  in 
bankruptcy  carried  the  day.  Id.  at  593.  “It  simply  does  not 
matter how a sovereign immunity defense is invoked against 
EAR’s  claim,”  the  district  court  held,  because  “106(a)(1) 
simply eliminates the obstacle wherever it appears ‘with re‐
spect to’ § 544.” Id. (emphasis added). The United States ap‐
peals. 
                          II. Discussion 
   This case concerns the proper interpretation of the Bank‐
ruptcy Code. We decide this legal question de novo. Wiese v. 
Cmty. Bank of Cent. Wis., 552 F.3d 584, 588 (7th Cir. 2009).  
                                  A. 
    As we have mentioned, EAR’s action implicates two dif‐
ferent  Code  provisions:  § 548  and  § 544(b).  Section  548  pro‐
vides a stand‐alone cause of action for the recovery of fraud‐
ulent  transfers.  See  11  U.S.C.  §  548(a)(1)  (“The  trustee  may 
avoid any transfer … of an interest of the debtor in proper‐
ty … that was made … on or within 2 years before the date 
No. 13‐1480                                                           5 

of the filing of the petition, if [certain criteria are met].”). Be‐
cause § 548 is included in § 106(a)(1)’s list of Code provisions 
for  which  sovereign  immunity  is  abrogated—and  because 
the cause of action is a creature of the Code itself—the Unit‐
ed States does not assert immunity as a defense to EAR’s re‐
covery under that provision.  
    Section  544(b)  is  a  different  matter,  however.  Unlike 
§ 548, § 544(b) is derivative of state law—that is, law external 
to  the  Bankruptcy  Code.  Section  544(b)(1)  authorizes  the 
trustee to avoid transfers that are “voidable under applicable 
law by a creditor holding an unsecured claim.” Usually, the 
“applicable law” is a state’s fraudulent‐transfer statute. See In 
re  Xonics  Photochem.,  Inc.,  841  F.2d  198,  202  (7th  Cir.  1988). 
This provision enables the trustee to do in a bankruptcy pro‐
ceeding what a creditor would have been able to do outside 
of bankruptcy—except  the trustee  will recover  the  property 
for the benefit of the estate. 
    Section  544(b)  is  unique  in  another  regard:  its  terms  re‐
quire the actual existence of an unsecured creditor that could 
have brought the state‐law action itself. “If there are no cred‐
itors against whom the transfer is voidable under the appli‐
cable  law,  the  trustee  is  powerless  to  act  under  section 
544(b)(1).”  5  Collier  on  Bankruptcy  ¶  544.06[1]  (Alan  N.  Res‐
nick  &  Henry  J.  Sommer  eds.,  16th  ed.  2013);  see  also  In  re 
Cybergenics  Corp.,  226  F.3d  237,  243  (3d  Cir.  2000)  (“The 
avoidance power provided in section 544(b) is distinct from 
others because a trustee or debtor in possession can use this 
power  only  if  there  is  an  unsecured  creditor  of  the  debtor 
that  actually  has  the  requisite  nonbankruptcy  cause  of  ac‐
tion.”). In other words, the trustee stands in the shoes of an 
actual  unsecured  creditor.  And  if  the  actual  creditor  could 
6                                                         No. 13‐1480 

not  succeed  for  any  reason—whether  due  to  the  statute  of 
limitations,  estoppel,  res  judicata,  waiver,  or  any  other  de‐
fense—then the trustee is similarly barred and cannot avoid 
the  transfer.  5  Collier  on  Bankruptcy  ¶  544.06[3].  By  contrast, 
there is no such limitation in § 548. The trustee stands in its 
own shoes and exercises rights bestowed by the Bankruptcy 
Code itself. 
    The  question  dividing  the  parties  is  whether  the  Code’s 
abrogation  of  sovereign  immunity  “with  respect  to”  §  544 
allows a debtor in possession to bring a state‐law fraudulent‐
transfer  suit  against  the  federal  government—even  though, 
outside of bankruptcy, sovereign immunity would bar a reg‐
ular creditor from doing so. We find that § 106(a)(1) confers 
no such right. 
                                  B. 
    The Supreme Court has instructed that when it comes to 
questions  of  a  federal  agency’s  liability,  we  must  undertake 
“two analytically distinct inquiries.” FDIC v. Meyer, 510 U.S. 
471, 484 (1994) (internal quotation marks omitted). “The first 
inquiry is whether there has been a waiver of sovereign im‐
munity.”  Id.  No  issue  there;  all  parties  agree,  based  on 
§ 106(a)(1), that there has been. But once this question is an‐
swered,  “the  second  inquiry  comes  into  play—that  is, 
whether  the  source  of  substantive  law  upon  which  the 
claimant relies provides an avenue for relief.” Id. That ques‐
tion is the crux of this appeal: whether the source of substan‐
tive law upon which EAR relies—§ 544(b) and, derivatively, 
the  Illinois  Uniform  Fraudulent  Transfer  Act—provides  an 
avenue for relief against the IRS.  
No. 13‐1480                                                         7 

    In  answering  it,  EAR  and  the  courts  below  lay  claim  to 
the  statutory‐interpretation  high  ground—the  plain  lan‐
guage of the text. They maintain that § 106(a)(1) is unambig‐
uous:  it states that the federal government’s “sovereign im‐
munity is abrogated … with respect to,” among other provi‐
sions, § 544. Therefore, the argument goes, the United States 
cannot assert a sovereign immunity defense, in any form, to 
a § 544(b)(1) action. 
    This argument misses the point. The United States is not 
contesting  the  meaning  of  § 106(a).  Its  argument  derives 
from  the  plain  language  of  §  544(b).  That  provision,  by  its 
very terms, requires EAR to show that a creditor exists who 
could  use a  state’s  “applicable  law”  to  recover  the  payment 
from the IRS. If no such creditor exists, then the trustee can‐
not bring the claim. And there is no question that no creditor 
exists in this case—even the district court acknowledged that 
an  unsecured  creditor  would  have  been  barred  from  bring‐
ing an Illinois fraudulent‐transfer action against the IRS out‐
side  of  bankruptcy.  485  B.R.  at  593.  Thus,  because  no  unse‐
cured  creditor  could  obtain  relief  against  the  United  States 
using  the  Illinois  Uniform  Fraudulent  Transfer  Act,  EAR’s 
tax  payment  is  not  “voidable  under  applicable  law”  within 
the  meaning  of  § 544(b)(1).  We  find  that  Congress  did  not 
alter  §  544(b)’s  substantive  requirements  merely  by  stating 
that  the  federal  government’s  immunity  was  abrogated 
“with respect to” this provision.  
    EAR’s argument to the contrary draws support from oth‐
er  bankruptcy  courts,  which  have  reasoned  that  “[b]y  in‐
cluding  §  544  in  the  list  of  Bankruptcy  Code  sections  set 
forth  in  §  106(a),  Congress  knowingly  included  state  law 
causes of action within the category of suits to which a sov‐
8                                                        No. 13‐1480 

ereign immunity defense could no longer be asserted.” In re 
C.F. Foods, L.P., 265 B.R. 71, 85 (Bankr. E.D. Pa. 2001). But we 
cannot  credit  arguments  about  congressional  intent  when 
they run counter to a provision’s unambiguous text. See, e.g., 
Conn.  Nat’l  Bank  v.  Germain,  503  U.S.  249,  253–54  (1992) 
(“[C]ourts  must  presume  that  a legislature  says  in  a  statute 
what  it  means  and  means  in  a  statute  what  it  says  there.”). 
Here, § 544(b) is unambiguous: the trustee may only recover 
transfers that are “voidable under applicable law by a credi‐
tor  holding  an  unsecured  claim.”  We  decline  EAR’s  invita‐
tion to read an exception into this provision based on its ar‐
guments  about  what  § 106(a)(1)  was  meant  to  accomplish. 
This invitation “runs smack into the Supreme Court’s insist‐
ence that judges implement the Bankruptcy Code as written, 
rather than make changes that they see as improvements.” In 
re New Energy Corp., No. 13‐2501, 2014 WL 145274, at *2 (7th 
Cir. Jan. 15, 2014) (citing RadLAX Gateway Hotel, LLC v. Amal‐
gamated Bank, 132 S. Ct. 2065 (2012)). 
    We  also  note  that  there  may  be  other  reasons  why 
§ 544(b)’s  actual‐creditor  requirement  is  not  satisfied  here. 
Even  if  federal  sovereign  immunity  were  not  an  issue,  a 
creditor who attempts to wield the Illinois Uniform Fraudu‐
lent  Transfer  Act  against  the  IRS  outside  of  bankruptcy 
would face significant constitutional obstacles. For one thing, 
states cannot enforce their laws so as to retrieve money from 
the federal coffers: the Appropriations Clause of the Consti‐
tution “means simply that no money can be paid out of the 
Treasury  unless  it  has  been  appropriated  by  an  act  of  Con‐
gress.”  Office  of  Pers.  Mgmt.  v.  Richmond,  496  U.S.  414,  424 
(1990);  accord  id.  at  426  (holding  that  the  Appropriations 
Clause precludes the federal government’s liability under an 
equitable  estoppel  theory).  For  another,  the  Supremacy 
No. 13‐1480                                                                          9 

Clause  prevents  states  from  enabling  their  residents  to  re‐
cover  tax  payments  directly  from  the  United  States.  Cf. 
McCulloch  v.  Maryland,  17  U.S.  (4  Wheat.)  316,  436  (1819) 
(“[S]tates have no power, by taxation or otherwise, to retard, 
impede, burden, or in any manner control, the operations of 
the constitutional laws enacted by congress to carry into exe‐
cution  the  powers  vested  in  the  general  government.”). 
Thus, sovereign immunity is just one reason why there is no 
applicable  state law that would enable  a  creditor to  recover 
from  the  IRS  outside  of  bankruptcy.  The  courts  below  were 
mistaken in their assumption that if Congress eliminated the 
sovereign‐immunity problem (which, as stated, we find that 
Congress  did  not  do),  these  other  obstacles  disappeared, 
too.  
     “An  absence  of  immunity  does  not  result  in  liability  if 
the substantive law in question is not intended to reach the 
federal entity.” U.S. Postal Serv. v. Flamingo Indus. (USA) Ltd., 
540 U.S. 736, 744 (2004). Nothing in § 106(a)(1) gives the trus‐
tee greater rights to avoid transfers than the unsecured cred‐
itor  would  have  under  state  law.  By  concluding  that 
§ 106(a)(1) did just that, the courts below erred. 
                                                  C. 
   This is an issue of first impression for any circuit court of 
appeals.2  We  acknowledge  that  by  interpreting  §  106(a)(1) 
                                                     
    2  In  In  re  Abatement  Environmental  Resources,  Inc.,  102  F.  App’x  272 
(4th  Cir.  2004),  the  Fourth  Circuit  held  that  the  trustee  in  that  case  had 
not  established  that  the  debtor’s  tax  payments  to  the  IRS  constituted 
fraudulent transfers under Maryland’s Uniform Fraudulent Conveyance 
Act. The Fourth Circuit noted in a footnote that “[t]here is no sovereign 
immunity  bar  to  the  Trustee’s  [MUFCA]  claim  because  11  U.S.C. 
§ 106(a)(1)  abrogates  the  United  States’  sovereign  immunity  for  actions 
10                                                                                      No. 13‐1480 

and  §  544(b)  as  we  have,  we  diverge  from  all  of  the  bank‐
ruptcy and district courts to consider the issue in the context 
of the federal government.3 In our opinion, those courts (fol‐
lowing  the  example  of  the  earliest  case,  In  re  C.F.  Foods)  fo‐
cused too narrowly on the language in § 106(a)(1), and large‐
ly  disregarded  § 544(b)’s  actual‐creditor  requirement.  And 
we do not  find their key arguments in favor of EAR’s read‐
ing persuasive. 
    First,  we  do  not  agree  that  the  United  States’  interpreta‐
tion  renders  § 106(a)(1)’s  abrogation  of  immunity  with  re‐
spect to § 544 “almost meaningless.” In re Custom Contractors, 
LLC,  439  B.R.  544,  549  (Bankr.  S.D.  Fla.  2010).  Sec‐
tion 106(a)(1)  abrogates  sovereign  immunity  for  any  “gov‐
                                                                                                                   
brought pursuant to 11 U.S.C. § 544(b)(1).” Id. at 274 n.2. Given the case’s 
disposition, however, that single sentence is dicta.  
      3  See  In  re  Pharm.  Distrib.  Servs.,  Inc.,  455  B.R.  817,  821  (Bankr.  S.D. 
Fla. 2011) (finding that § 106(a)(1) enabled the trustee to bring a § 544(b) 
action  against  the  IRS  using  state  fraudulent‐transfer  law);  In  re  Custom 
Contractors, LLC, 439 B.R. 544, 548–49 (Bankr. S.D. Fla. 2010) (same); In re 
C.F. Foods, L.P., 265 B.R. 71, 84–86 (Bankr. E.D. Pa. 2001) (same). But see In 
re Grubbs Constr. Co., 321 B.R. 346, 351–52 (Bankr. M.D. Fla. 2005) (hold‐
ing that the trustee could not bring a § 544(b) action against the state of 
Florida—even though Florida had waived its immunity in the bankrupt‐
cy  proceeding—because  state  sovereign  immunity  bars  a  creditor  from 
bringing  a  Florida  fraudulent‐transfer  action  against  the  state);  In  re 
Abatement  Envtl.  Res.,  Inc.,  301  B.R.  830,  832–36  (D.  Md.  2003)  (holding 
that the trustee could not recover a tax payment to the IRS using § 544(b) 
“because  the  claim  is  barred  by  an  immunity  to  which  governmental 
units with taxing authority are entitled under Maryland law”); In re An‐
ton Motors, Inc., 177 B.R. 58, 65–66 (Bankr. D. Md. 1995) (holding that the 
trustee could not assert a § 544(b) action against a Maryland county be‐
cause Maryland’s fraudulent‐transfer law cannot be used to recover tax 
payments). 
No. 13‐1480                                                             11 

ernmental unit.” This term encompasses not just the federal 
government,  but  also  state  and  local  governments.  See  11 
U.S.C.  § 101(27).  So  if  any  state  waived  its  own  or  a  local 
government’s immunity to fraudulent‐transfer actions in the 
state’s courts, the interplay of sections 106(a)(1) and 544(b)(1) 
would  enable  the  trustee  to  bring  the  same  action  in  the 
bankruptcy court. 
    Moreover, § 544(b) constitutes only half of § 544. There is 
also  §  544(a).  Known  as  the  strong‐arm  power,  §  544(a)  au‐
thorizes  the  trustee  to  assume  the  rights  of  a  hypothetical 
judgment lien creditor, execution creditor, or bona fide pur‐
chaser;  the  trustee  can  then  knock  off  unperfected  security 
interests  so  that  the  previously  secured  collateral  becomes 
part of the estate. Crucially, subsection (a), unlike subsection 
(b),  “empowers  the  trustee  to  avoid  certain  prebankruptcy 
transfers  that  could  have  been  avoided  by  certain  types  of 
creditors  or  a  bona  fide  purchaser,  whether  or  not  such  credi‐
tors  or  a  bona  fide  purchaser  actually  exist.”  5  Collier  on  Bank‐
ruptcy ¶ 544.01. And 28 U.S.C. § 2410 permits judgment lien 
creditors,  execution  creditors,  and  bona  fide  purchasers  to 
quiet  title  to  property  on  which  the  United  States  claims  a 
lien—so there is no external sovereign‐immunity obstacle to 
the  trustee’s  employing  § 544(a)  against  the  federal  govern‐
ment.  Thus,  the  strong‐arm  clause  could  also  explain  why 
Congress included § 544 in § 106(a)’s list. 
     Unconvinced, the bankruptcy court below reasoned that 
if  this  interpretation  were  correct,  Congress  would  have 
specified  that  it  was  abrogating  immunity  with  respect  to 
§ 544(a) only. See 451 B.R. at 465 (“As is evident in numerous 
provisions of the Code, Congress knows how to specify ap‐
plicable  subsections  and  paragraphs  when  it  wishes  to  do 
12                                                                    No. 13‐1480 

so.”). Setting aside the fact that the abrogation still has some 
application  to  §  544(b),  we  still  find  this  responsive  unper‐
suasive.  All  of  the  fifty‐nine  provisions  listed  in  § 106(a)(1) 
cite to a Code provision generally, without listing particular 
subsections.  Yet,  as  the  United  States  correctly  points  out, 
many  of  the  listed  provisions  have  subsections  that  do  not 
implicate sovereign immunity.4 We believe the better conclu‐
sion is that Congress simply listed undivided Code sections 
if any part of that section included something for which sov‐
ereign immunity should be waived. 
    In re C.F. Foods and its progeny also invoke the legislative 
history  surrounding  §  106(a).  This  history  cannot  overcome 
the  unambiguous  language  in  §  544(b),  see,  e.g.,  Newsom  v. 
Friedman,  76  F.3d  813,  816–17  (7th  Cir.  1996),  and  in  any 
event, is no help at all. The House Report accompanying the 
Bankruptcy  Reform Act  of  1994  indicated  that  Congress  re‐
worked § 106 to respond to the Supreme Court’s decisions in 
Hoffman v. Connecticut Department of Income Maintenance, 492 
U.S.  96  (1989),  and  United  States  v.  Nordic  Village,  Inc.,  503 
U.S.  30  (1992).  H.R.  Rep.  No.  103‐835,  at  42  (1994).  In  both 
cases,  the  Court  found  that  the  predecessor  to  the  current 
§ 106 was not sufficiently explicit to waive the state and fed‐
eral  governments’  immunity  with  respect  to  bankruptcy 
causes of action. Neither case involved a trustee’s power un‐
der  §  544(b)  to  bring  state‐law  actions,  though.  Thus,  Con‐
gress’s  apparent  disapproval  of  the  results  in  Hoffman  and 
Nordic Village sheds no light on the present dispute.   
                                                       
      4 To take the government’s example, § 524 is included in § 106(a)(1)’s 

list,  but  §  524(f)  only  states  that  a  debtor  may  voluntarily  repay  a  debt 
after its discharge—a situation to which sovereign immunity has no ap‐
plication at all.  
No. 13‐1480                                                                   13 

    Finally,  these  lower  courts  argue  that  policy  considera‐
tions favor their reading. They figure that it makes sense for 
Congress to have wanted the trustee to use state fraudulent‐
transfer  actions  against  the  federal  government  because 
“[a]ny recovery by the bankruptcy trustee will benefit all of 
the  debtor’s  creditors,  including  the  IRS.  Moreover,  en‐
hancement of the rights of others to the detriment of the fed‐
eral  government,  particularly  in  the  governmentʹs  capacity 
as tax collector, is commonplace, including within the Bank‐
ruptcy  Code  itself.”  In  re  C.F.  Foods,  265  B.R.  at  86.  True,  it 
would  not  be  anomalous  for  Congress  to  design  a  scheme 
that  maximizes  the  estate’s  recovery.  But  all  of  the  trustee’s 
avoidance  tools  contain  substantive  limitations.  We  do  not 
see  why  Congress  would  implicitly  relax  these  limitations 
just  because  the  federal  government  is  the  one  disgorging 
the property.  
    Moreover,  there  are  countervailing  policy  concerns  that 
favor  our  interpretation.  It  is  one  thing  for  Congress  to  ex‐
pose  federal  agencies  to  fraudulent‐transfer  suits  on  the 
Bankruptcy Code’s terms—under § 548, for example. But it is 
quite another for Congress to expose federal agencies to suit 
based  on  “applicable”  state  law,  the  dimensions  of  which 
Congress cannot control. A state could have a statute of limi‐
tation  for  such  actions  that  extends  past  the  typical  four 
years.  Indeed,  some  do.5  And  state  legislatures  could  relax 
the criteria for what constitutes a fraudulent transfer, render‐

                                                     
    5 These include Iowa, Iowa Code Ann. § 684.9 (five years); Kentucky, 
Ky. Rev. Stat. Ann. § 413.120 (five years); Maine, Me. Rev. Stat. Ann. tit. 
14,  § 3580  (six  years);  Michigan,  Mich.  Comp.  Laws  Ann.  §§  566.39, 
600.5813  (six  years);  Minnesota,  Minn.  Stat.  Ann.  §  541.05  (six  years); 
New York, N.Y. C.P.L.R. § 213 (six years). 
14                                                        No. 13‐1480 

ing federal tax revenue even more vulnerable to unexpected 
recovery  actions.  It  would  make  sense  for  Congress  to  be 
cognizant  of  the  IRS’s  “exceedingly  strong  interest  in  finan‐
cial  stability.”  United  States  v.  Clintwood  Elkhorn  Mining  Co., 
553 U.S. 1, 12 (2008).  
    This  is  consistent  with  the  judicial  presumption  that 
when it comes to sovereign immunity, ties go to the govern‐
ment.  The  Supreme  Court  has  repeatedly  warned  against 
interpretations  that  expand  the  scope  of  the  government’s 
liability  beyond  the  point  where  its  consent  is  unequivocal. 
E.g., FAA v. Cooper, 132 S. Ct. 1441, 1448 (2012) (“For the same 
reason  that we  refuse to enforce  a waiver that  is  not  unam‐
biguously  expressed  in  the  statute,  we  also  construe  any 
ambiguities  in  the  scope  of  a  waiver  in  favor  of  the  sover‐
eign.”). In fact, the Court has instructed that where there ex‐
ists a plausible interpretation of a provision that would pre‐
serve  immunity—even  if  that  interpretation  is  not  the  only 
reading  available—that  “is  enough  to  establish  that  a  read‐
ing  imposing  monetary  liability  on  the  Government  is  not 
‘unambiguous’ and therefore should not be adopted.” Nordic 
Village, 503 U.S. at 37. To be clear, we do not need to rely on 
the  presumption  against  waiver  to  resolve  this  dispute.  We 
find  the  substantive  requirements  of  §  544(b)(1)  unambigu‐
ous, and those requirements are simply not met with respect 
to  EAR’s  action.  But  the  Court’s  insistence  that  Congress  be 
unmistakably clear when opening the federal government to 
suit is further reason why we cannot find that Congress did 
so implicitly. If Congress intends to eliminate § 544(b)’s actu‐
al‐creditor  requirement  in  actions  against  the  federal  gov‐
ernment, it must say so. 
No. 13‐1480                                                        15 

                         III. Conclusion 
    We are confident that by continuing to enforce the actual‐
creditor requirement in § 544(b) as written, we do no disser‐
vice  to  the  Code’s  abrogation‐of‐immunity  provision.  EAR, 
acting with the state‐law avoidance powers of an unsecured 
creditor,  does  not  have  a  viable  cause  of  action  against  the 
United States to avoid the tax payment at issue. We REVERSE 
the judgment of the district court and REMAND with instruc‐
tions to dismiss EAR’s complaint insofar as it relied on § 544 
of the Bankruptcy Code.